Although the association forfeited whatever right it may have had to demand a conveyance of the land on which the building stood when it abandoned the undertaking, it did not forfeit the building and could have either moved it to another lot, or sold it and divided the proceeds; but instead of doing either of these things, it suffered Sanborn to take possession of and hold the building as his own property. Any member of the association could have maintained an action against Sanborn for an accounting as soon as he took possession of the building. None of the members, therefore, who either knew or ought to have known how he was holding the building can maintain such an action unless it was begun within six years from the time of his taking possession. Clark v. Slayton,63 N.H. 402; Currier v. Studley, 159 Mass. 17, 19; P. S., c. 217, s. 3. Rowell knew in 1890 that Sanborn was holding the building adversely to him and to the association, but did not begin this action until 1898. Consequently the statute is a bar to its maintenance.
Exception overruled.
All concurred.